Title: From George Washington to Samuel Huntington, 4 December 1779
From: Washington, George
To: Huntington, Samuel


        
          sir.
          Head Qrs Morris Town Decr 4. 1779
        
        I have been honoured with Your Excellency’s Letter of the 27th Ulto and with the Inclosures to which it refers. The moment circumstances will admit of it, Doctor Shippen shall be put in arrest—and his trial will be proceeded on immediately after the Trials of General Arnold & Colo. Hooper are finished. When Doctor Shippen is arrested, Doctor Morgan shall have notice of it—and be furnished with a copy of the charges on which he will be tried.
        I arrived here on Wednesday the 1st Instant—and am exerting myself to get the Troops hutted in the Country lying between Morris Town and Mendam, about three miles from the former. I intended, as I had the honor of informing Congress, to have quartered the Troops in the neighbourhood of Scots plains, but it was found upon examination, that the Country did not afford a position compatible with our security and which could also supply water, and wood for covering and fuel; considerations as well as that of security, not to be dispensed with; nor could any position be got nearer than the present one, which would answer these purposes. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obedt servt
        
          Go: Washington
        
      